department of the treasury internal_revenue_service washington d c tax exempt and eo may oe p ra ty uniform issue code xxxxxxxxxxxxx xo legend taxpayer a xxxxxxxxkxxx individual b xxxxxxkxkkxkx ira x amount d bank t xxxxxxxxxxxx xxxxxxiiok xxxxxxxxxkxxx xxxxxxxxxxkx financial_institution c xxxxxxxxxxxx date year m xxxxxxxkkxkxk xxxxxxxxxxkx dear xxxxxxxxxx this is in response to your ruling_request dated date supplemented by a letter dated date submitted by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code for a distribution from ira x the following facts and representations have been submitted under penalty of perjury in support of the ruling requested xxxxxxx xxxxxxx taxpayer a age represents that on date he received a distribution totaling amount d from ira x taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to the failure of individual b an employee of financial_institution c to follow his instructions which led to amount d being deposited into a non-ira account taxpayer a further represents that amount d has not been used for any other purpose taxpayer a maintained ra x with bank t bank t closed and required taxpayer a to take a distribution from ira x taxpayer a states that the payout was in the form of a check for amount d taxpayer a instructed individual b his investment manager of many years to take the check and roll it over into a pre-existing ira maintained at financial_institution c instead individual b deposited amount d into taxpayer a’s joint non-ira brokerage account taxpayer a was unaware that amount d had not been deposited into an ira until year m when he began preparing his federal_income_tax return in a letter dated december taxpayer a’s verbal instructions on how to invest amount d and that he did not deposit amount d into an ira at financial_institution c but erroneously deposited amount d into taxpayer a’s joint non-ira brokerage account with financial_institution c individual b states that he misunderstood based on the facts and representations a ruling is requested that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount d sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which he receives the payment or distribution or the entire amount received including money and other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is xxxxxxx xxxxxxxk received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the one-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 i of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was due to the failure of individual b to follow the instructions given by taxpayer a which led to amount d being deposited into a non-ira account therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount d into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount d will be considered a rollover_contribution within the meaning of sec_408 of the code xxxxxxx xxxxxxkx no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney on file with this office if you wish to inquire about this ruling please contact xxxxxxxx id number xxxxxx at xxxxxxxxxxx please address all correspondence to sincerely yours ek fe actin laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
